DETAILED ACTION

This action is in response to the application filed on 1/11/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 	Regarding claims 10 and 18, it’s not clear as to what is meant by the limitation “where an operating point for driving the resonance circuit is inductive”. It’s not clear as to what is being used to drive the resonance circuit, nor is it clear as to how an operating point is inductive. Inductive is not defined with a value or structure, therefore it’s not clear as to what defines an element as being “inductive”. For the purposes of examination, the limitation will be interpreted as the operating point for driving the resonance circuit is zero.   	Dependent claims 11-17 inherits the deficiencies of independent claim 10 and are therefore also rejected under 35 U.S.C. 112 second paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akuzawa et al. (US Patent 10110071) in view of Park et al. (US 2015/0236599) and Bosshard et al. (US Patent 9843199). 	Regarding claim 10 and 18, as best understood, Akuzawa et al. discloses (see fig. 2) a method for controlling a power conversion device (see power conversion circuit in fig. 2) for converting power from a power supply (Vin) by controlling an input to a resonance circuit comprising a resonance coil (L2) and a resonance capacitor (C1/C2), with a switching element (Q1). 	Akuzawa does not disclose that the method comprises: simultaneously changing a switching frequency and a time ratio of the switching element so that the switching element satisfies a condition of zero-voltage switching when an output power of the power conversion device is changed, wherein the switching frequency is set so as to be located within an inductive region where an operating point for driving the resonance circuit is inductive. 	Park et al. discloses (see fig. 9-12) a method comprising: simultaneously changing a switching frequency and a time ratio of a switching element (switching elements in converter) so that the switching element satisfies a condition of zero-voltage switching when an output power (Vdc) of a power conversion device is changed (see figs. 11-12 and paragraphs 0148-0171). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Akuzawa et al. to include the features of Park et al. because it’s provides for a reduction is potential losses, thus increasing operational efficiencies.  	Bosshard et al. discloses (see fig. 7-8) that a switching frequency (fsw) is set so as to be located within an inductive region (see column 16 lines 30-50) where an operating point for driving a resonance circuit is inductive (zero voltage switching, see column 12 lines 19-42). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Akuzawa et al. to include the features of Bosshard et al. because it’s provides for a reduction is potential losses, thus increasing operational efficiencies.  	Regarding claim 11, as best understood, Akuzawa et al. does not disclose increasing the time ratio at the same time as decreasing the switching frequency when the output power of the power conversion device is increased. 	Park et al. discloses (see fig. 10-12) increasing the time ratio at the same time as decreasing the switching frequency when the output power of the power conversion device is increased (see figs. 10-12 and paragraphs 0148-0171). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Akuzawa et al. to include the features of Park et al. because it’s provides for a reduction is potential losses, thus increasing operational efficiencies.  	Regarding claim 12, as best understood, Akuzawa et al. does not disclose decreasing the time ratio at the same time as increasing the switching frequency when the output power of the power conversion device is decreased. 	Park et al. discloses (see fig. 10-12) decreasing the time ratio at the same time as increasing the switching frequency when the output power of the power conversion device is decreased (see figs. 10-12 and paragraphs 0148-0171). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Akuzawa et al. to include the features of Park et al. because it’s provides for a reduction is potential losses, thus increasing operational efficiencies.  	Regarding claim 13, as best understood, Akuzawa et al. does not disclose -2-4886-6440-0393.1Atty. Dkt. No. 040302-1239simultaneously changing the switching frequency and the time ratio so that a product of the switching frequency and the time ratio satisfies an exponential function of an output voltage of the power conversion device. 	Park et al. discloses the claimed invention except for simultaneously changing the switching frequency and the time ratio so that a product of the switching frequency and the time ratio satisfies an exponential function of an output voltage of the power conversion device. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to simultaneously change the switching frequency and the time ratio so that a product of the switching frequency and the time ratio satisfies an exponential function of an output voltage of the power conversion device, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Akuzawa et al. to include the features of Park et al. because it’s provides for a reduction is potential losses, thus increasing operational efficiencies.  	Regarding claim 14, as best understood, Akuzawa et al. does not disclose simultaneously changing the switching frequency and the time ratio so that a product of the switching frequency and the time ratio satisfies a function of a resistance value of a load connected to the power conversion device. 	Park et al. discloses the claimed invention except for simultaneously changing the switching frequency and the time ratio so that a product of the switching frequency and the time ratio satisfies a function of a resistance value of a load connected to the power conversion device. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to simultaneously change the switching frequency and the time ratio so that a product of the switching frequency and the time ratio satisfies a function of a resistance value of a load connected to the power conversion device, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Akuzawa et al. to include the features of Park et al. because it’s provides for a reduction is potential losses, thus increasing operational efficiencies.  	Regarding claim 15, as best understood, Akuzawa et al. does not disclose simultaneously changing the switching frequency and the time ratio so that a product of the switching frequency and the time ratio satisfies:     
    PNG
    media_image1.png
    40
    212
    media_image1.png
    Greyscale
 	Park et al. discloses the claimed invention except for simultaneously changing the switching frequency and the time ratio so that a product of the switching frequency and the time ratio satisfies: (8). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to simultaneously change the switching frequency and the time ratio so that a product of the switching frequency and the time ratio satisfies: (8), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Akuzawa et al. to include the features of Park et al. because it’s provides for a reduction is potential losses, thus increasing operational efficiencies.  	Regarding claim 16, as best understood, Akuzawa et al. does not disclose simultaneously changing the switching frequency and the time ratio so that the switching frequency and the time ratio satisfy:         
    PNG
    media_image2.png
    45
    644
    media_image2.png
    Greyscale
   	Park et al. discloses the claimed invention except for simultaneously changing the switching frequency and the time ratio so that a product of the switching frequency and the time ratio satisfies: (9). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to simultaneously change the switching frequency and the time ratio so that a product of the switching frequency and the time ratio satisfies: (9), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Akuzawa et al. to include the features of Park et al. because it’s provides for a reduction is potential losses, thus increasing operational efficiencies.  	Regarding claim 17, as best understood, Akuzawa discloses the claimed invention except for the power conversion device is a DC/DC converter including a class-E inverter. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to the have the power conversion device be a DC/DC converter including a class-E inverter, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Akuzawa et al. to include the features of a power conversion device being a DC/DC converter including a class-E inverter because it allows for a specific design choice, which can provide a reduction in component variance, thus increasing operational efficiencies.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 	Cao et al. (US Patent 7110269) discloses a soft-switching technique for power inverter legs. 	Hsiao et al. (US Patent 10135348) discloses a llc power converter and switching method thereof. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838